Per Curiam : This is a proceeding for the confirmation of a special assessment for the improvement of a portion of Maple avenue, in the city of Evanston. The ordinance under which the improvement was to be constructed provided for the use of Warren’s bitulithic pavement, a patented pavement, covered by many letters patent from the United States, both as to the composition of the substance and the manner of spreading it on the street. The questions involved in this case are fully considered and decided in the case of Siegel v. City of Chicago, 223 Ill. 428, and for .the reasons therein given the judgment of the county court of Cook county is reversed. Judgment reversed. Mr. Justice Carter took no part in the decision of this case.